Cardona, P.J.
Appeal from an order of the Family Court of Chenango County (Sullivan, J.), entered October 12, 2006, which, among other things, dismissed petitioner’s application, in a proceeding pursuant to Family Ct Act article 6, for visitation with her children.
Petitioner and respondent Michael Tefft Sr. are the parents of three minor children. They share joint custody of the children with respondent Stephanie A. Justice, the children’s paternal grandmother, who resides in North Carolina and has primary physical placement of the children. Upon petitioner’s application for additional visitation with the children, Family Court, among other things, transferred jurisdiction over all future matters to North Carolina. We agree with petitioner that, to this extent, the order should be reversed for the same reasons stated in Matter of Scala v Tefft (42 AD3d 689 [2007]), and the matter remitted for further proceedings to be conducted in compliance with Domestic Relations Law § 76-f (2) (a)-(h).
To the extent that petitioner’s remaining contentions are properly raised on this appeal, our disposition renders them academic.
Mercure, Crew III, Mugglin and Rose, JJ., concur. Ordered that the order is modified, on the law, without costs, by reversing so much thereof as directed that jurisdiction for all future matters be in North Carolina; matter remitted to the Family Court of Chenango County for further proceedings not inconsistent with this Court’s decision; and, as so modified, affirmed.